DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-19 allowed.
The following is an examiner’s statement of reasons for allowance: 

A comprehensive search as to claim 1 of prior art of record failed to show either alone or in combination. In particular, the prior art fails to disclose or teach:
“identifying an increment coefficient in response to determining that the second content element is associated with the first target display time”

A comprehensive search as to claim 13 of prior art of record failed to show either alone or in combination. In particular, the prior art fails to disclose or teach:
“obtaining two or more different versions of the overlay element; identifying a current characteristic associated with the display from a plurality of characteristics; presenting the second content element partially overlaid with a first version of the overlay element in response to identifying a first characteristic of the plurality of characteristics as the current characteristic; and presenting the second content element partially overlaid with a different second version of the overlay element in response to identifying a different second characteristic of the plurality of characteristic as the current characteristic, wherein the first version of the overlay element has a different size than the second version of the overlay element”

“present a third content element on the display in response to said scrolling of the second content element; determine that the third content element is associated with a second target display time that is different than the first target display time; receive from the sensor, third input associated with a third measure; and scroll the third content element off the display at a third rate based on the particular unit of the third measure producing a third amount of displacement that is different than the second amount of displacement”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424